Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 08 October 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Non-Patent Literature document is missing the date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 10, 12-13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacobs (US 2006/0163552 A1).
              With respect to independent Claim 1, Jacobs disclose(s): A watercraft safety flag assembly (1 in Fig. 1 and paragraph 45) comprising: a flexible planar visibility-enhancing element (5 in Fig. 1) having a forward edge (15 in Fig. 1) and a rear edge (20 in Fig. 1) spaced from the forward edge by a width (Fig. 1); a rigid planar stiffening element secured to the flexible planar visibility- enhancing element (48 in Fig. 3), said planar stiffening element substantially spanning the width of the flexible planar visibility-enhancing element and configured to provide maximum stiffening proximate the forward edge, minimal stiffening proximate the rear edge, and decreasing stiffening with increasing distance from the forward edge (paragraph 38); a header element joined to the forward edge of the flexible planar visibility- enhancing element (top portion of 5 in Fig. 3) and forming a cylindrical sleeve (sleeve of 20 in Fig. 1)  for receiving a rod or mast (10 in Fig. 1); and the rigid planar stiffening element extending into the cylindrical sleeve formed by the header element (Fig. 3 and paragraph 38).

With respect to Claim 2, Jacobs teach(es) the device of independent Claim 1. Jacobs further disclose(s): wherein the header element comprises a flexible material (paragraph 28).

With respect to Claim 3, Jacobs teach(es) the device of Claim 2. Jacobs further disclose(s): wherein the header element has a first edge joined to the forward edge of the flexible planar visibility- enhancing element and a second edge adapted to be removably fastened to a portion of the header element proximate the first edge of the header element to form the cylindrical sleeve (Fig. 3).
With respect to Claim 6, Jacobs teach(es) the device of independent Claim 1. Jacobs further disclose(s): wherein the flexible planar visibility-enhancing element comprises a woven fabric (paragraph 28).

With respect to Claim 7, Jacobs teach(es) the device of Claim 6. Jacobs further disclose(s): wherein the woven fabric is a polyester mesh (paragraph 28).

With respect to Claim 8, Jacobs teach(es) the device of Claim 7. Jacobs further disclose(s): wherein the woven fabric includes a fold that approximately evenly divides the woven fabric into two panels joined at the fold (Fig. 3).

With respect to Claim 10, Jacobs teach(es) the device of Claim 8. Jacobs further disclose(s): further comprising a line of stitching passing through the two panels and the rigid planar stiffening element proximate the forward edge of the visibility-enhancing element (stitching seen in 5 in Fig. 3).

With respect to Claim 12, Jacobs teach(es) the device of independent Claim 1. Jacobs further disclose(s): wherein the rigid planar stiffening element comprises a triangular sheet (paragraph 38).

With respect to Claim 13, Jacobs teach(es) the device of Claim 12. Jacobs further disclose(s): wherein the flexible planar visibility-enhancing element comprises a woven fabric that includes a fold that approximately evenly divides the woven fabric into two panels joined at the fold, and the triangular sheet is positioned between the panels of the woven fabric (Fig. 3 and paragraph 38).


              With respect to independent Claim 16, Jacobs disclose(s): A watercraft safety flag assembly (1 in Fig. 1 and paragraph 45) comprising: a two-panel flexible fabric visibility-enhancing element (5 in Fig. 3) having a forward edge (15 in Fig. 1), a top edge (top edge of 5 in Fig. 1) and a bottom edge (bottom edge of 5 in Fig. 1); a rigid planar triangular stiffening sheet having first and second sides subtending a generally right angle (Fig. 3 and paragraph 38), with a major portion of the first side positioned generally parallel and proximate to the top edge of the visibility-enhancing element, and the second side positioned generally parallel to the forward edge of the visibility-enhancing element (Fig. 3); a flexible fabric header element having a first edge joined to the forward edge of the visibility-enhancing element and a second edge adapted to be removably fastened to a portion of the header element proximate the first edge of the header element to form a cylindrical sleeve (sleeve of 20 in Fig. 1) for receiving a rod or mast (10 in Fig. 1); and the second side of the triangular stiffening sheet extending into the cylindrical sleeve formed by the header element (Fig. 3 and paragraph 38), and with the stiffening sheet secured between the two panels of the visibility-enhancing element by a line of stitching passing through the two panels and the triangular stiffening sheet proximate the forward edge of the visibility-enhancing element (Fig. 3 and paragraph 38). 
				
With respect to Claim 17, Jacobs teach(es) the device of independent Claim 16. Jacobs further disclose(s): wherein the flexible fabric of the visibility-enhancing element is a woven polyester mesh (paragraph 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Sullivan (US 4,574,726). 
                Regarding Claim 9, Jacobs disclose(s) the assembly of Claim 6.
Jacobs fail(s) to disclose: a light-reflective region affixed to a portion of the woven fabric.
However, Sullivan teach(es) an assembly (Fig. 2) including: a light-reflective region affixed to a portion of the woven fabric (95 in Fig. 2). Utilizing a light reflective region allows for increased visibility of the assembly.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Jacobs, with the teachings of Sullivan, for the purpose of increasing visibility of the assembly.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs.
                Regarding Claim 14, Jacobs disclose(s) the assembly of Claim 8.
Jacobs fail(s) to disclose: wherein the aspect ratio of the flexible planar visibility-enhancing element is greater than three.
With respect to Claim 14:  Regarding the ratio of the flexible planar visibility-enhancing element, Jacobs discloses the flexible planar element (Fig. 1 of Jacobs), but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the aspect ratio of the flexible planar visibility enhancing element is greater than three, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233.  Therefore, one skilled in the art would change the optimum range of the ratio in order to decrease the weight in order to improve transportability of the assembly.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Molla (US 5,522,165). 
                Regarding Claim 20, Jacobs disclose(s) the assembly of independent Claim 16.
Jacobs fail(s) to disclose: a chamfer in the second side of the triangular stiffening sheet distal from the generally right angle.
However, Molla teach(es) an assembly (Fig. 1) including: a chamfer in the second side of the triangular stiffening sheet distal from the generally right angle (chamfer in Fig. 4). Utilizing a chamfer allows for increased durability of the assembly.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Jacobs, with the teachings of Molla, for the purpose of increasing durability of the assembly.

Claim(s) 4-5 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Moreland (US 4,813,369). 
                Regarding Claim 4, Jacobs disclose(s) the assembly of Claim 3.
Jacobs  fail(s) to disclose: further comprising a first fastener section secured to the header element proximate to the first edge of the header element and a second fastener section secured to the header element proximate to the second edge of the header element, wherein the first fastener section and the second fastener section removably adhere to each other.
However, Moreland teach(es) an assembly (Fig. 1) including: further comprising a first fastener section secured to the header element proximate to the first edge of the header element (32 in Fig. 2) and a second fastener section secured to the header element proximate to the second edge of the header element (34 in Fig. 2), wherein the first fastener section and the second fastener section removably adhere to each other (10 in Fig. 1). Utilizing fasteners allows for increased transportability of the assembly.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Jacobs, with the teachings of Moreland, for the purpose of increasing transportability of the assembly.

	  Regarding Claim 5, Jacobs disclose(s) the assembly of Claim 4.
Jacobs  fail(s) to disclose: wherein the first and second fastener sections respectively comprise hook and loop fasteners.
However, Moreland teach(es) an assembly (Fig. 1) including: wherein the first and second fastener sections respectively comprise hook and loop fasteners (32 & 34 in Fig. 2). Utilizing fasteners allows for increased transportability of the assembly.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Jacobs, with the teachings of Moreland, for the purpose of increasing transportability of the assembly.
	
	Regarding Claim 18, Jacobs disclose(s): further comprising a first grommet proximate an intersection of the forward edge and top edge of the visibility-enhancing element to provide a through-hole (50 in Fig. 3) through the watercraft safety flag assembly (Jacobs  teach(es) a flag assembly [Fig. 1], but do(es) not appear to teach a watercraft safety flag assembly.  However, this functionality is taught in Moreland as explained below).
                Regarding Claim 18, Jacobs fail(s) to disclose the following italicized portion of Claim 18:  a watercraft safety flag.
                However, Moreland teach(es): an assembly (Fig. 1) including a watercraft safety flag (10 in Fig. 1).  Utilizing a watercraft safety flag allows for increased usability of the assembly.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Jacobs, with the teachings of Moreland, for the purpose of allowing for increased usability of the assembly.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs and Moreland further in view of Sullivan. 
                Regarding Claim 11, Jacobs and Moreland disclose(s) the assembly of Claim 4.
Jacobs and Moreland  fail(s) to disclose: a light-reflective region affixed to a portion of the header element.
However, Sullivan teach(es) an assembly (Fig. 2) including: a light-reflective region affixed to a portion of the header element (95 in Fig. 2). Utilizing a light reflective region allows for increased visibility of the assembly.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Jacobs and Moreland, with the teachings of Sullivan, for the purpose of increasing visibility of the assembly.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs and Moreland.
                Regarding Claim 15, Jacobs and Moreland disclose(s) the assembly of Claim 5.
Jacobs and Moreland  fail(s) to disclose: wherein the header element is generally rectangular in shape with a width separating the first edge and the second edge, and the aspect ratio of the header element is greater than nine.
With respect to Claim 15:  Regarding the ratio of the header element, Jacobs and Moreland discloses the header element (Fig. 1 of Jacobs), but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the aspect ratio of the header element is greater than nine, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233.  Therefore, one skilled in the art would change the optimum range of the ratio in order to decrease the weight in order to improve transportability of the assembly.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs and Moreland further in view of Molla. 
                Regarding Claim 19, Jacobs and Moreland disclose(s) the assembly of Claim 18.
Jacobs and Moreland  fail(s) to disclose: a second grommet proximate an intersection of the forward edge and bottom edge of the visibility-enhancing element to provide a through-hole through the watercraft safety flag assembly.
However, Molla teach(es) an assembly (Fig. 1) including: a second grommet proximate an intersection of the forward edge and bottom edge of the visibility-enhancing element to provide a through-hole through the watercraft safety flag assembly (16 in Fig. 1). Utilizing a second grommet allows for increased durability of the assembly.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Jacobs and Moreland, with the teachings of Molla, for the purpose of increasing durability of the assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to flag assemblies: Leander (US 2,688,303); Howland (US 3,127,869); De La Cruz et al. (US 4,906,503).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
10 August 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861